Case 2:18-cr-00160-CJB-DMD Document 100 Filed 01/07/19 Page1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

GENERAL ORDER

IT IS ORDERED that all civil, criminal, and miscellaneous cases currently assigned to
retired U.S. Magistrate Daniel E. Knowles, HI, Magistrate Judge Division “3”, are hereby
reassigned to U.S. Magistrate Judge Dana M. Douglas, Magistrate Judge Division “3”.

The District Judge assignments are unchanged.

IT IS FURTHER ORDERED that commencing immediately, all civil, criminal, and
miscellaneous cases be assigned to Magistrate Judge Division “3” in the same proportion of the
total case assignment as are assigned to the remaining active Magistrate Judge Divisions of this
Court.

7
New Orleans, Louisiana, this day o

  
